SUPPLEMENT DATED JUNE 28, 2013 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2013 Page 8 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser AllianceBernstein High Income Fund Advisor The AllianceBernstein Bond Funds AllianceBernstein L.P. AllianceBernstein High Income Fund R The AllianceBernstein Bond Funds AllianceBernstein L.P. 1) Please refer to the Fund prospectus for a description of the class designation. Page 19 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser Invesco American Franchise Fund A* AIM Counselor Series Invesco Advisers, Inc. Ivy Asset Strategy Fund R Ivy Funds Ivy Investment Management Company Ivy Asset Strategy Fund Y Ivy Funds Ivy Investment Management Company Ivy Balanced Fund R Ivy Funds Ivy Investment Management Company Ivy Balanced Fund Y Ivy Funds Ivy Investment Management Company Iv y High Income Fund R Ivy Funds Ivy Investment Management Company Iv y High Income Fund Y Ivy Funds Ivy Investment Management Company 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 21 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser MFS Emerging Markets Debt Fund R2 MFS Emerging Markets Debt Fund Massachusetts Financial Services Company MFS Emerging Markets Debt Fund R3 MFS Emerging Markets Debt Fund Massachusetts Financial Services Company Neuberger Berman Emerging Markets Equity Fund A* Neuberger Berman Equity Funds Neuberger Berman Management, Inc. Neuberger Berman Emerging Markets Equity Fund R3 Neuberger Berman Equity Funds Neuberger Berman Management, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 25 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser PIMCO All Asset Fund R PIMCO Funds PIMCO PIMCO Commodity Real Return Strategy Fund Administrative PIMCO Strategic Markets Funds PIMCO PIMCO Commodity Real Return Strategy Fund R PIMCO Strategic Markets Funds PIMCO Pioneer Dynamic Credit Fund A* Pioneer Dynamic Credit Fund Pioneer Investment Management, Inc. Pioneer Dynamic Credit Fund Y Pioneer Dynamic Credit Fund Pioneer Investment Management, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived Page 31 of the Prospectus is revised to add the following funds to the table. Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser TIAA-CREF Emerging Markets Equity Index Fund Retirement TIAA-CREF Funds Teachers Advisors, Inc. 6.) Page 156 of the Prospectus is revised to add the following language: Fund & Class Designation Objective AllianceBernstein High Income Fund – Advisor& R Seeks to maximize total return. 7.) Page 161 of the Prospectus is revised to add the following language: Fund & Class Designation(* Load Waived) Objective Invesco American Franchise Fund – A* Seeks to provide long-term growth of capital. Ivy Asset Strategy Fund – R & Y Seeks to provide total return. Ivy Balanced Fund – R & Y Seeks to provide total return. Ivy High Income Fund – R & Y Seeks to provide total return. MFS Emerging Markets Debt Fund – R2 & R3 Seeks to provide total return. Neuberger Berman Emerging Markets Equity Fund – A* & R3 Seeks to provide long-term capital growth. 8.) Page 162 of the Prospectus is revised to add the following language: Fund & Class Designation (* Load Waived) Objective PIMCO All Asset Fund – R Seeks to provide maximum real return. PIMCO Commodity Real Return Strategy Fund – Administrative & R Seeks to provide maximum real return. Pioneer Dynamic Credit Fund – A*& Y Seeks to provide a high level of current income. 9.) Page 165 of the Prospectus is revised to add the following language: Fund & Class Designation Objective TIAA-CREF Emerging Markets Equity Index Fund - Retirement Seeks to provide long-term total return. This supplement should be retained with the Prospectus for future reference.
